DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.

Allowable Subject Matter
 	Claim(s) 4 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments  
	Applicant's arguments filed 10/20/2021 with respect to claim(s) 1 and 11 have been considered but are moot in view of the new ground(s) of rejection. 	Applicant’s arguments:	On pg. 7-8, Applicant argues that Liu et al. (US 2019/0342219 A1) in view of Matthews et al. (US 10,320,691 B1) does not teach amended claims 1 and 11. Particularly, Applicant argues that Liu does not teach “physical L1 network links” and Matthews does not teach “selecting one of two physical L1 network links based on first and second load balancing weight values computes from first and second path quantifying metric (PQM) values associated with the particular service class for the physical L1 network links” (Applicant at pg. 7). Applicant further argues that “tunnels and paths are also inequivalent to each other” (Applicant at pg. 7).	Examiner’s response:	A new grounds of rejection is given below for claims 1 and 11 with respect to Liu et al. (US 2019/0342219 A1) in view of Dhanabalan et al. (US 2017/0324628 A1). The Examiner notes Liu teaches in [0016] the ability to adjust pathways or tunnels between nodes to balance the use of communication resources by monitoring performance of multiple pathways or tunnels, and in [0022] the different QoS for different streams, CoS or other streams flow along different physical pathways. While Liu teaches physical pathways, Liu does not explicitly teach physical L1 network links. Dhanabalan discloses in Fig. 7B, [0241] the intermediary devices 700A and 700B are connected via the plurality of intermediary links 704A-704N and may be appliances 200, in [0075] the appliance 200 is executed on a computing device 100, and in [0080] the computing device 100 uses WAN links, such as 802.11 (=physical layer). Dhanabalan further discloses in Fig. 5B, [0186] a multi-core system 545 may be the appliance 200, in [0249] a path selector is executed in the multi-core system 545 or at a layer of a network stack, and in [0125]: the network stack comprises a protocol for a physical link layer, i.e., IEEE 802.11. Furthermore, Dhanabalan discloses in [0243] and [0245] to select different WAN paths or links. Therefore, it would have been obvious to combine Liu’s tunnels or pathways that may be physical pathways with Dhanabalan’s WAN paths or links.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 5, 7, 11, 15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0342219 A1) in view of Dhanabalan et al. (US 2017/0324628 A1).

Regarding claim 1, Liu discloses A method of forwarding a packet along one of a plurality of network links used by a first forwarding node to connect to a wide area network (WAN) that also connects to a second forwarding node of the WAN (Fig. 1, [0017], [0019]: network architecture 100 (=WAN) includes routers providing interface between local area network and provider’s core network. Fig. 5: router 504 (=first forwarding node) transmits different types of traffic, i.e., voice traffic (=packet), to router 502 (=second forwarding node) through a plurality of tunnels 511-513 (=network links)), the method comprising: 
at the first forwarding node (Fig. 5: router 504):
identifying a particular service class to use to forward the packet to the second forwarding node through the WAN (Fig. 5, [0036]: router 502 and router 504 identify CoS based on stream to transmit the stream via tunnel 512 to each other, i.e., Fig. 2, [0026]: voice CoS (=particular service class) is identified based on voice stream 202 (=packet)); 
selecting one of the first and second network links for the packet and the particular service class of the selected network link ([0016], [0039]: to balance the use of communication resources, specific tunnels are selected based on measured performance and KPIs. [0026]: generate KPIs (=first and second metric values) based on performance measurements for each CoS, such as voice CoS (=particular service class). KPIs include delay, jitter, and frame loss ratio. Fig. 5, [0039]: determine performance based on KPI threshold or determine KPI based on performance measurements for tunnel 511-512 (=first and second network links) and select tunnel 511 and not tunnel 512 for voice stream (=packet) because it has better performance for voice streaming and select voice CoS (=particular service class) of tunnel 511 (=selected network link)), each of the first and second network links associated with a plurality of service classes including the particular service class (Fig. 5, [0036]: tunnel 511 and tunnel 512 are associated with a plurality of CoS, such as voice CoS (=particular service class), video CoS, and data CoS), each service class of each particular link associated with a different quality of service (QoS) guarantee provided by the WAN to packet flows that use the service class to pass through the WAN on the particular link (Fig. 1, [0017]: network architecture 100 (=WAN) comprises different tunnels. Fig. 5, [0036]: tunnels 511 and 512 are associated with a plurality of CoS (=service class) for transmission of voice stream, video stream, data stream (=packet flows). Fig. 2, [0026]: each CoS has its own QoS marking (=QoS guarantee), i.e., voice CoS has QoS of 40 with delay threshold of 100 ms, jitter threshold of 20 ms, and FLR of 0.3%. [0038]: QoS factors include KPIs such as packet loss, throughput, transmission delay, jitter, frame loss rate, etc.); and 
forwarding the packet along the particular service class of the selected network link (Fig. 5, [0037], [0039]: transmit voice stream (=packet) along voice CoS (=particular service class) of tunnel 511 (=selected network link)).
Although Liu discloses in [0016] the ability to adjust pathways or tunnels between nodes to balance the use of communication resources by monitoring performance of multiple pathways or tunnels, and in [0022] the different QoS for different streams, CoS or other streams flow along different physical pathways, Liu does not explicitly disclose pathways or tunnels (=network links) to be physical L1 network work links and that the selection of specific pathways or tunnels is based on first and second load balancing weight values computed from first and second metric values associated with the particular service class for first and second physical L1 network links.
However, Dhanabalan discloses in Fig. 7B and [0243] and [0245] two intermediary devices 700A and 700B route different communication flows via a plurality of intermediary links 704A-704N that may travel via different intermediaries and network paths, Dhanabalan further discloses pathways or tunnels (=network links) to be physical L1 network work links (Fig. 7B, [0241]: intermediary devices 700A and 700B are connected via the plurality of intermediary links 704A-704N and may be appliances 200. [0075]: the appliance 200 is executed on a computing device 100. [0080]: computing device 100 uses WAN links, such as 802.11 (=physical layer). Fig. 5B, [0186]: a multi-core system 545 may be the appliance 200. [0249]: a path selector is executed in the multi-core system 545 or at a layer of a network stack. [0125]: the network stack comprises a protocol for a physical link layer); and 
the selection of specific pathways or tunnels is based on first and second load balancing weight values computed from first and second metric values associated with the particular service class for first and second physical L1 network links (Fig. 8, [0248]: the path selector in an intermediary device selects a link to use for communication by measuring connection characteristics. [0249]: the path selector may be executed at a layer of the network stack. For example, [0125]: the network stack comprises a protocol for a physical link layer. [0250]-[0251]: the path selector selects a link based on the packet’s QoS requirement or priority (=particular service class), such as link quality, latency, and packet drop rate (=first and second metric values), by measuring and calculating a link quality score (=first and second load balancing weight values, see [0243]: the plurality of intermediary links 704A-704N provide load balancing of different communications via different links) based on round trip time, packet loss rate, bandwidth, congestion, jitter, latency, or any other characteristics. [0080]: computing device 100 (i.e., an appliance 200 as per [0075] which may be the intermediary devices 700A and 700B as per [0241]) uses WAN links, such as 802.11 (=physical layer)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the different physical pathways for the different QoS of different streams, CoS, or other streams, as taught by Liu, to be WAN links, such as 802.11, as taught by Dhanabalan, and further program the routers, as taught by Liu, to select a link from a plurality of links based on link quality scores calculated from link quality, latency, packet drop rate, etc. associated with a packet’s QoS requirement or priority, as taught by Dhanabalan.
Doing so allows the computing device to interface to a LAN, WAN or the Internet (Dhanabalan: [0080]) and provides a method for selecting an optimal path or link from a plurality of links between intermediary devices based on different link characteristics and load balancing requirements for a traffic which further allows other traffic to use other, potentially faster links (Dhanabalan: [0030]).

Regarding claim 11, Liu discloses A non-transitory machine readable medium storing a program that when executed by at least one processing unit forwards a packet along one of a plurality of network links used by a first forwarding node to connect to a wide area network (WAN) that also connects to a second forwarding node of the WAN (Fig. 3, [0030]-[0031]: router 303 includes memory 326 with programs that are executed by processor 324 to perform functions. Fig. 1, [0017], [0019]: network architecture 100 (=WAN) includes routers providing interface between local area network and provider’s core network. Fig. 5: router 504 (=first forwarding node) transmits different types of traffic, i.e., voice traffic (=packet), to router 502 (=second forwarding node) through a plurality of tunnels 511-513 (=network links)), the program comprising sets of instructions for: 
at the first forwarding node (Fig. 5: router 504):
identifying a particular service class to use to forward the packet to the second forwarding node through the WAN (Fig. 5, [0036]: router 502 and router 504 identify CoS based on stream to transmit the stream via tunnel 512 to each other, i.e., Fig. 2, [0026]: voice CoS (=particular service class) is identified based on voice stream 202 (=packet)); 
selecting one of the first and second network links for the packet and the particular service class of the selected network link ([0016], [0039]: to balance the use of communication resources, specific tunnels are selected based on measured performance and KPIs. [0026]: generate KPIs (=first and second metric values) based on performance measurements for each CoS, such as voice CoS (=particular service class). KPIs include delay, jitter, and frame loss ratio. Fig. 5, [0039]: determine performance based on KPI threshold or determine KPI based on performance measurements for tunnel 511-512 (=first and second network links) and select tunnel 511 and not tunnel 512 for voice stream (=packet) because it has better performance for voice streaming and select voice CoS (=particular service class) of tunnel 511 (=selected network link)), each of the first and second network links associated with a plurality of service classes including the particular service class (Fig. 5, [0036]: tunnel 511 and tunnel 512 are associated with a plurality of CoS, such as voice CoS (=particular service class), video CoS, and data CoS), each service class of each particular link associated with a different quality of service (QoS) guarantee provided by the WAN to packet flows that use the service class to pass through the WAN on the particular link (Fig. 1, [0017]: network architecture 100 (=WAN) comprises different tunnels. Fig. 5, [0036]: tunnels 511 and 512 are associated with a plurality of CoS (=service class) for transmission of voice stream, video stream, data stream (=packet flows). Fig. 2, [0026]: each CoS has its own QoS marking (=QoS guarantee), i.e., voice CoS has QoS of 40 with delay threshold of 100 ms, jitter threshold of 20 ms, and FLR of 0.3%. [0038]: QoS factors include KPIs such as packet loss, throughput, transmission delay, jitter, frame loss rate, etc.); and 
forwarding the packet along the particular service class of the selected network link (Fig. 5, [0037], [0039]: transmit voice stream (=packet) along voice CoS (=particular service class) of tunnel 511 (=selected network link)).
Although Liu discloses in [0016] the ability to adjust pathways or tunnels between nodes to balance the use of communication resources by monitoring performance of multiple pathways or tunnels, and in [0022] the different QoS for different streams, CoS or other streams flow along different physical pathways, Liu does not explicitly disclose pathways or tunnels (=network links) to be physical L1 network work links and that the selection of specific pathways or tunnels is based on first and second load balancing weight values computed from first and second metric values associated with the particular service class for first and second physical L1 network links.
However, Dhanabalan discloses in Fig. 7B and [0243] and [0245] two intermediary devices 700A and 700B route different communication flows via a plurality of intermediary links 704A-704N that may travel via different intermediaries and network paths, Dhanabalan further discloses pathways or tunnels (=network links) to be physical L1 network work links (Fig. 7B, [0241]: intermediary devices 700A and 700B are connected via the plurality of intermediary links 704A-704N and may be appliances 200. [0075]: the appliance 200 is executed on a computing device 100. [0080]: computing device 100 uses WAN links, such as 802.11 (=physical layer). Fig. 5B, [0186]: a multi-core system 545 may be the appliance 200. [0249]: a path selector is executed in the multi-core system 545 or at a layer of a network stack. [0125]: the network stack comprises a protocol for a physical link layer); and 
the selection of specific pathways or tunnels is based on first and second load balancing weight values computed from first and second metric values associated with the particular service class for first and second physical L1 network links (Fig. 8, [0248]: the path selector in an intermediary device selects a link to use for communication by measuring connection characteristics. [0249]: the path selector may be executed at a layer of the network stack. For example, [0125]: the network stack comprises a protocol for a physical link layer. [0250]-[0251]: the path selector selects a link based on the packet’s QoS requirement or priority (=particular service class), such as link quality, latency, and packet drop rate (=first and second metric values), by measuring and calculating a link quality score (=first and second load balancing weight values, see [0243]: the plurality of intermediary links 704A-704N provide load balancing of different communications via different links) based on round trip time, packet loss rate, bandwidth, congestion, jitter, latency, or any other characteristics. [0080]: computing device 100 (i.e., an appliance 200 as per [0075] which may be the intermediary devices 700A and 700B as per [0241]) uses WAN links, such as 802.11 (=physical layer)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the different physical pathways for the different QoS of different streams, CoS, or other streams, as taught by Liu, to be WAN links, such as 802.11, as taught by Dhanabalan, and further program the routers, as taught by Liu, to select a link from a plurality of links based on link quality scores calculated from link quality, latency, packet drop rate, etc. associated with a packet’s QoS requirement or priority, as taught by Dhanabalan.
Doing so provides a method for selecting an optimal path or link from a plurality of links between intermediary devices based on different link characteristics and load balancing requirements for a traffic which further allows other traffic to use other, potentially faster links (Dhanabalan: [0030]).

Regarding claims 5 and 15, Liu in view of Dhanabalan discloses all features of claims 1 and 11 as outlined above. 
Liu discloses wherein the first and second metric values are computed from path quality metric (PQM) values generated for the particular service class of the first and second network links ([0021]: performance factors (=PQM values) are measured for voice CoS (=particular service class) of different tunnels. Fig. 5, [0039]: performance for CoS, i.e., voice CoS (=particular service class), is measured for tunnels 511 and 512 (=first and second network links). [0026]: KPIs (=first and second metric values) are generated from performance measurements).
Although Liu discloses in [0016] the ability to adjust pathways or tunnels between nodes to balance the use of communication resources by monitoring performance of multiple pathways or tunnels, and in [0022] the different QoS for different streams, CoS or other streams flow along different physical pathways, Liu does not explicitly disclose pathways or tunnels (=network links) to be physical L1 network work links.
However, Dhanabalan discloses pathways or tunnels (=network links) to be physical L1 network work links (Fig. 7B, [0241]: intermediary devices 700A and 700B are connected via the plurality of intermediary links 704A-704N and may be appliances 200. [0075]: the appliance 200 is executed on a computing device 100. [0080]: computing device 100 uses WAN links, such as 802.11 (=physical layer). Fig. 5B, [0186]: a multi-core system 545 may be the appliance 200. [0249]: a path selector is executed in the multi-core system 545 or at a layer of a network stack. [0125]: the network stack comprises a protocol for a physical link layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the different physical pathways for the different QoS of different streams, CoS, or other streams, as taught by Liu, to be WAN links, such as 802.11, as taught by Dhanabalan.
Doing so allows the computing device to interface to a LAN, WAN or the Internet (Dhanabalan: [0080]).

Regarding claims 7 and 17, Liu in view of Dhanabalan discloses all features of claims 5 and 15 as outlined above. 
Liu further discloses wherein PQM values comprise at least one of loss values, delay values and jitter values ([0021]: performance factors (=PQM values) include packet loss, jitter, delay, and the like).

Regarding claim 19, Liu in view of Dhanabalan discloses all features of claim 11 as outlined above. 
Liu discloses wherein the set of instructions for selecting is executed for different packets of one packet flow, such that one packet of the flow uses the first network link while another packet of the flow uses the second network link, in order to spread packets of the flow between first and second network links (Fig. 5, [0037]: video stream (=one packet flow) is split so that uplink portion 5112 (=one packet of the flow) and downlink portion 5124 (=another packet of the flow) go through tunnel 511 and tunnel 512 (=first and second network links), respectively).
Although Liu discloses in [0016] the ability to adjust pathways or tunnels between nodes to balance the use of communication resources by monitoring performance of multiple pathways or tunnels, and in [0022] the different QoS for different streams, CoS or other streams flow along different physical pathways, Liu does not explicitly disclose pathways or tunnels (=network links) to be physical L1 network work links.
However, Dhanabalan discloses pathways or tunnels (=network links) to be physical L1 network work links (Fig. 7B, [0241]: intermediary devices 700A and 700B are connected via the plurality of intermediary links 704A-704N and may be appliances 200. [0075]: the appliance 200 is executed on a computing device 100. [0080]: computing device 100 uses WAN links, such as 802.11 (=physical layer). Fig. 5B, [0186]: a multi-core system 545 may be the appliance 200. [0249]: a path selector is executed in the multi-core system 545 or at a layer of a network stack. [0125]: the network stack comprises a protocol for a physical link layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the different physical pathways for the different QoS of different streams, CoS, or other streams, as taught by Liu, to be WAN links, such as 802.11, as taught by Dhanabalan.
Doing so allows the computing device to interface to a LAN, WAN or the Internet (Dhanabalan: [0080]).

Regarding claim 20, Liu in view of Dhanabalan discloses all features of claim 11 as outlined above. 
Liu discloses wherein the first and second forwarding nodes are two edge nodes connecting two different sites through the first and second network links that are Quality of Service (QoS) aware network links (Fig. 5, [0036], [0039]: router 502 and router 504 are edge routers connecting the local side with the core side through tunnels 511-513. Each tunnel has different CoS and QoS and measurements are made for performance for CoS and CoS (=QoS aware network links)).
Although Liu discloses in [0016] the ability to adjust pathways or tunnels between nodes to balance the use of communication resources by monitoring performance of multiple pathways or tunnels, and in [0022] the different QoS for different streams, CoS or other streams flow along different physical pathways, Liu does not explicitly disclose pathways or tunnels (=network links) to be physical L1 network work links.
However, Dhanabalan discloses pathways or tunnels (=network links) to be physical L1 network work links (Fig. 7B, [0241]: intermediary devices 700A and 700B are connected via the plurality of intermediary links 704A-704N and may be appliances 200. [0075]: the appliance 200 is executed on a computing device 100. [0080]: computing device 100 uses WAN links, such as 802.11 (=physical layer). Fig. 5B, [0186]: a multi-core system 545 may be the appliance 200. [0249]: a path selector is executed in the multi-core system 545 or at a layer of a network stack. [0125]: the network stack comprises a protocol for a physical link layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the different physical pathways for the different QoS of different streams, CoS, or other streams, as taught by Liu, to be WAN links, such as 802.11, as taught by Dhanabalan.
Doing so allows the computing device to interface to a LAN, WAN or the Internet (Dhanabalan: [0080]).

	Claim(s) 2-3, 9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0342219 A1) in view of Dhanabalan et al. (US 2017/0324628 A1) and Guo et al. (US 2021/0126854 A1).

Regarding claims 2 and 12, Liu in view of Dhanabalan discloses all features of claims 1 and 11 as outlined above. 
Liu in view of Dhanabalan does not disclose, but Guo discloses further comprising associating the packet with an identifier of the particular service class of the selected network link ([0052]: the router generates a PTS header for the packet and includes outputs of a selected path as a result in the PTS header. Fig. 6A, [0056]: the PTS header includes port number to identify the class of traffic per path. [0044]: the network traffic class includes voice data, video data, etc. [0020]: PTS is used to indicate the selected best path. [0023]: for voice traffic, a path that is least latency fraught is selected. Fig. 1, [0025]: each path goes through links 130, 134, and 132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the router when identifying voice CoS, as taught by Liu, to generate a PTS header for the packet that includes port number to identify the selected best path for voice traffic, as taught by Guo.
Doing so allows the packet to be re-routed to a new path to avoid bandwidth bottlenecks and improve load balancing and further provides various packet information to the receiving end (Guo: [0052]).
Although Liu discloses in [0016] the ability to adjust pathways or tunnels between nodes to balance the use of communication resources by monitoring performance of multiple pathways or tunnels, and in [0022] the different QoS for different streams, CoS or other streams flow along different physical pathways, Liu does not explicitly disclose pathways or tunnels (=network links) to be physical L1 network work links.
However, Dhanabalan discloses pathways or tunnels (=network links) to be physical L1 network work links (Fig. 7B, [0241]: intermediary devices 700A and 700B are connected via the plurality of intermediary links 704A-704N and may be appliances 200. [0075]: the appliance 200 is executed on a computing device 100. [0080]: computing device 100 uses WAN links, such as 802.11 (=physical layer). Fig. 5B, [0186]: a multi-core system 545 may be the appliance 200. [0249]: a path selector is executed in the multi-core system 545 or at a layer of a network stack. [0125]: the network stack comprises a protocol for a physical link layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the different physical pathways for the different QoS of different streams, CoS, or other streams, as taught by Liu, to be WAN links, such as 802.11, as taught by Dhanabalan.
Doing so allows the computing device to interface to a LAN, WAN or the Internet (Dhanabalan: [0080]).

Regarding claims 3 and 13, Liu in view of Dhanabalan discloses all features of claims 2 and 12 as outlined above. 
Liu in view of Dhanabalan does not disclose, but Guo discloses further comprising associating the packet with a sequence number of the particular service class of the selected network link ([0052]: the router generates a PTS header for the packet. Fig. 6A, [0063]: the PTS header includes a sequence number that is related with the port number. [0056]: port number identifies the class of traffic per path. [0044]: the network traffic class includes voice data, video data, etc. [0020]: PTS is used to indicate the selected best path. [0023]: for voice traffic, a path that is least latency fraught is selected. Fig. 1, [0025]: each path goes through links 130, 134, and 132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the router when identifying voice CoS, as taught by Liu, to generate a PTS header for the packet that includes a sequence number related to a port number to identify the selected best path for voice traffic, as taught by Guo.
Doing so allows the packet to be re-routed to a new path to avoid bandwidth bottlenecks and improve load balancing and further provides various packet information to the receiving end (Guo: [0052]).
Although Liu discloses in [0016] the ability to adjust pathways or tunnels between nodes to balance the use of communication resources by monitoring performance of multiple pathways or tunnels, and in [0022] the different QoS for different streams, CoS or other streams flow along different physical pathways, Liu does not explicitly disclose pathways or tunnels (=network links) to be physical L1 network work links.
However, Dhanabalan discloses pathways or tunnels (=network links) to be physical L1 network work links (Fig. 7B, [0241]: intermediary devices 700A and 700B are connected via the plurality of intermediary links 704A-704N and may be appliances 200. [0075]: the appliance 200 is executed on a computing device 100. [0080]: computing device 100 uses WAN links, such as 802.11 (=physical layer). Fig. 5B, [0186]: a multi-core system 545 may be the appliance 200. [0249]: a path selector is executed in the multi-core system 545 or at a layer of a network stack. [0125]: the network stack comprises a protocol for a physical link layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the different physical pathways for the different QoS of different streams, CoS, or other streams, as taught by Liu, to be WAN links, such as 802.11, as taught by Dhanabalan.
Doing so allows the computing device to interface to a LAN, WAN or the Internet (Dhanabalan: [0080]).

Regarding claim 9, Liu in view of Dhanabalan discloses all features of claim 1 as outlined above. 
Liu in view of Dhanabalan does not disclose, but Guo discloses further comprising identifying the particular service class comprises identifying the particular service class by performing a classification operation that matches a set G377.0643of header values of the packet with an identifier of a classification rule that identifies the particular service class (Fig. 4: block 404. [0044]: the router determines class of network traffic, i.e., voice data or video data, based on header information (=header values) of the network packet, i.e., voice data is critical traffic and video data is non-critical traffic (=identifier of a classification rule that identifies the particular service class). [0031]: header carries class priority).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the router when identifying voice CoS for voice stream, as taught by Liu, to determine the class of network traffic based on header information, i.e., voice data is critical traffic, as taught by Guo.
Doing so allows the packet to be classified as critical or non-critical traffic and select a critical or non-critical path based on the classification (Guo: [0044]).

	Claim(s) 6, 8, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0342219 A1) in view of Dhanabalan et al. (US 2017/0324628 A1) and Johnston et al. (US 2007/0083727 A1).

Regarding claims 6 and 16, Liu in view of Dhanabalan discloses all features of claims 5 and 15 as outlined above. 
Liu in view of Dhanabalan does not disclose, but Johnston discloses wherein the first and second metric values are further computed from queue depths of first and second schedulers of the first forwarding node for the first and second network links (Fig. 3, [0031]-[0032]: a best path is selected based on latency, i.e., path 320 has a latency and path 330 has a latency (=first and second metric values for first and second network links). The latency for each path is determined by a load balancing logic based on a number of commands already waiting, i.e., the queue depths. Fig. 7, [0045]: the load balancing logic selects a path. Note: load balancing logic is equated to first and second schedulers because the load balancing logic is evaluating latency for path 320 and path 330).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the router, as taught by Liu, to evaluate latencies for each path by considering the queue depths, as taught by Johnston.
Doing so provides a best path selection based on latency and the use of load balancing (Johnston: [0031]).
Although Liu discloses in [0016] the ability to adjust pathways or tunnels between nodes to balance the use of communication resources by monitoring performance of multiple pathways or tunnels, and in [0022] the different QoS for different streams, CoS or other streams flow along different physical pathways, Liu does not explicitly disclose pathways or tunnels (=network links) to be physical L1 network work links.
However, Dhanabalan discloses pathways or tunnels (=network links) to be physical L1 network work links (Fig. 7B, [0241]: intermediary devices 700A and 700B are connected via the plurality of intermediary links 704A-704N and may be appliances 200. [0075]: the appliance 200 is executed on a computing device 100. [0080]: computing device 100 uses WAN links, such as 802.11 (=physical layer). Fig. 5B, [0186]: a multi-core system 545 may be the appliance 200. [0249]: a path selector is executed in the multi-core system 545 or at a layer of a network stack. [0125]: the network stack comprises a protocol for a physical link layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the different physical pathways for the different QoS of different streams, CoS, or other streams, as taught by Liu, to be WAN links, such as 802.11, as taught by Dhanabalan.
Doing so allows the computing device to interface to a LAN, WAN or the Internet (Dhanabalan: [0080]).

Regarding claims 8 and 18, Liu in view of Dhanabalan discloses all features of claims 1 and 11 as outlined above. 
Liu in view of Dhanabalan does not disclose, but Johnston discloses wherein the first and second metric values are computed from queue depths of first and second schedulers of the first forwarding node for the first and second network links (Fig. 3, [0031]-[0032]: a best path is selected based on latency, i.e., path 320 has a latency and path 330 has a latency (=first and second metric values for first and second network links). The latency for each path is determined by a load balancing logic based on a number of commands already waiting, i.e., the queue depths. Fig. 7, [0045]: the load balancing logic selects a path. Note: load balancing logic is equated to first and second schedulers because the load balancing logic is evaluating latency for path 320 and path 330).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the router, as taught by Liu, to evaluate latencies for each path by considering the queue depths, as taught by Johnston.
Doing so provides a best path selection based on latency and the use of load balancing (Johnston: [0031]).
Although Liu discloses in [0016] the ability to adjust pathways or tunnels between nodes to balance the use of communication resources by monitoring performance of multiple pathways or tunnels, and in [0022] the different QoS for different streams, CoS or other streams flow along different physical pathways, Liu does not explicitly disclose pathways or tunnels (=network links) to be physical L1 network work links.
However, Dhanabalan discloses pathways or tunnels (=network links) to be physical L1 network work links (Fig. 7B, [0241]: intermediary devices 700A and 700B are connected via the plurality of intermediary links 704A-704N and may be appliances 200. [0075]: the appliance 200 is executed on a computing device 100. [0080]: computing device 100 uses WAN links, such as 802.11 (=physical layer). Fig. 5B, [0186]: a multi-core system 545 may be the appliance 200. [0249]: a path selector is executed in the multi-core system 545 or at a layer of a network stack. [0125]: the network stack comprises a protocol for a physical link layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the different physical pathways for the different QoS of different streams, CoS, or other streams, as taught by Liu, to be WAN links, such as 802.11, as taught by Dhanabalan.
Doing so allows the computing device to interface to a LAN, WAN or the Internet (Dhanabalan: [0080]).

	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0342219 A1) in view of Dhanabalan et al. (US 2017/0324628 A1) and Matthews et al. (US 10,320,691 B1).

Regarding claim 10, Liu in view of Dhanabalan discloses all features of claim 1 as outlined above. 
While Dhanabalan discloses in [0250]: the path selector determines the packet’s QoS requirement (=particular service class) based on scanning of packet headers, Liu in view of Dhanabalan does not disclose, but Matthews discloses further comprising identifying the particular service class comprises identifying the particular service class through a service class identifier that is contained in a header of the received packet (col. 10 ll. 38-51: device 200 considers attributes or characteristics such as QoS level specified by a tag or label in a packet’s header).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the router, as taught by Liu, to determine the packet’s QoS requirement based on scanning of packet headers, as taught by Dhanabalan, by considering a QoS level specified by a tag or label in a packet’s header, as taught by Matthews.
Doing so allows the device to take a specific action based on the attribute or characteristics (Matthews: col. 10 ll. 38-42).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/              Examiner, Art Unit 2478